EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Barnes Group Inc. of our report dated June 23, 2011 relating to the financial statements of the Barnes Group Inc. Retirement Savings Plan, appearing in its Annual Report included in Form 11-K for the year ended December30, 2010. /s/ Fiondella, Milone & LaSaracina LLP Fiondella, Milone& LaSaracina LLP Glastonbury, Connecticut February 23, 2012
